Supreme Court

                                                        No. 2021-105-Appeal.
                                                        (PC 17-4605)


       Saul Rivera, individually and       :
    on behalf of Nevaeh Matias (minor),
    Saul Rivera (minor), Namiya Rivera
     (minor), and Jordan Rivera (minor)

                     v.                    :

            John Cicilline et al.          :

                                    ORDER

       The plaintiff, Saul Rivera, individually and on behalf of his four minor

children (plaintiff or Mr. Rivera), appeals from an order of the Superior Court

granting a motion for summary judgment by the defendants, John Cicilline, David

Cicilline, and Roberta Cicilline-DiMezza1 (collectively the Cicilline defendants),

and from the final judgment entered in favor of the Cicilline defendants pursuant

thereto. This case came before the Supreme Court on April 5, 2022, pursuant to an


1
  Final judgment has entered against plaintiff in the Superior Court only as to
defendants John Cicilline, David Cicilline, and Roberta Cicilline-DiMezza. The
plaintiff also named the following as defendants in the complaint filed on
September 27, 2017: N.E.S. Solutions LLC, alias North East Security Solutions;
Wayne Fantasia; Daniel “Dan” Ashworth; The Vault Lounge, LLC, alias The Vault
Lounge; Miguel Garcia; Rosemary Garcia, a/k/a Rosemary Morel; and several John
and Jane Doe defendants. These additional defendants are not involved in this
appeal.

                                          -1-
order directing the parties to appear and show cause why the issues raised in this

appeal should not be summarily decided. After considering the parties’ written and

oral submissions and reviewing the record, we conclude that cause has not been

shown and that this appeal may be decided without further briefing or argument. For

the reasons set forth herein, we deny and dismiss the plaintiff’s appeal.

      The facts that gave rise to the complaint at the heart of this appeal are

unfortunate. On September 28, 2014, Mr. Rivera and some companions visited The

Vault Lounge (the Vault), a nightclub located on the first floor of 387 Atwells

Avenue in the Federal Hill neighborhood of Providence. A verbal altercation arose

between one of Mr. Rivera’s companions and two unidentified individuals. Mr.

Rivera and his companions exited through the back door of the club, where the

unidentified individuals pursued and stabbed Mr. Rivera.

      After surviving his near-fatal injuries, Mr. Rivera filed suit on behalf of

himself and his minor children against the various defendants. Among those

defendants were the Cicilline defendants. It appears from the record of the case that

defendants John Cicilline and David Cicilline owned the 387 Atwells Avenue

property and rented the first floor to the Vault. 2 Mr. Rivera’s complaint alleged



2
  There is no dispute that Roberta Cicilline-DiMezza did not have an ownership
interest in 387 Atwells Avenue at the time of the assault; it is unclear on what theory
of relief plaintiff intended to recover against this defendant.

                                         -2-
twelve claims for relief against all of the named defendants: (1) negligence;

(2) negligent security; (3) inadequate security; (4) premises liability; (5) negligent

leasing/renting; (6) negligent hiring/supervision with respect to defendants N.E.S.

Solutions LLC, Wayne Fantasia, and Daniel Ashworth; (7) negligent

hiring/supervision with respect to the remaining defendants; (8) a second count

alleging inadequate security; (9) loss of consortium; (10) respondeat superior;

(11) vicarious liability; and (12) equitable indemnification.

      Following discovery, the Cicilline defendants moved for summary judgment

on all claims asserted against them, arguing that they did not owe Mr. Rivera a duty

of care as commercial landlords, and that therefore his claims for relief and his

children’s derivative claims for relief must fail. The trial justice granted the Cicilline

defendants’ motion for summary judgment, finding that those three defendants owed

no duty to plaintiff.

      The plaintiff appealed, assigning five errors: (1) the trial justice failed to

address plaintiff’s cause of action for negligent leasing; (2) the trial justice erred with

respect to plaintiff’s negligence claim; (3) the trial justice erred by failing to address

a cause of action under equity principles; (4) the trial justice erred by disposing of

all of plaintiff’s claims based on the trial justice’s finding that the Cicilline

defendants owed no duty to plaintiff; and (5) the trial justice erred by finding that




                                           -3-
the Cicilline defendants owed no duty as a matter of law without allowing questions

of foreseeability to reach a jury.

         Under this Court’s well-established raise-or-waive rule and Article I, Rule

16(a) of the Supreme Court Rules of Appellate Procedure, a party seeking review

before this Court of an alleged error must not only preserve the issue before the trial

justice, but also provide “meaningful discussion thereof or legal briefing of the

issues[.]” Terzian v. Lombardi, 180 A.3d 555, 557-58 (R.I. 2018) (quoting Horton

v. Portsmouth Police Department, 22 A.3d 1115, 1130 (R.I. 2011)). Failure to

provide “meaningful arguments, analysis, discussion, or citation to authority”

constitutes waiver. Id. (brackets omitted) (quoting Horton, 22 A.3d at 1130). After

a close review of plaintiff’s papers before this Court, we are convinced that plaintiff

has failed to articulate or develop the legal issues raised in his arguments before this

Court.

         Moreover, following our examination of the record of proceedings below, we

are satisfied that the trial justice’s well-reasoned decision properly concluded as a

matter of law that the Cicilline defendants owed no duty to the plaintiff and that this

conclusion disposed of all of the plaintiff’s claims against the Cicilline defendants.

See Lucier v. Impact Recreation, Ltd., 864 A.2d 635, 639 (R.I. 2005) (“Whether a

duty exists in a particular case is a question of law for the trial or motion justice.”).

Though the plaintiff raises many facts that he asserts made the assault against Mr.

                                          -4-
Rivera foreseeable, nowhere in his written submissions does he raise genuine issues

of material fact that would undermine the trial justice’s conclusion that the Cicilline

defendants owed no duty to the plaintiff as a matter of law. See id. at 640 (“[A

commercial landlord] is not liable for injuries that the guest of a tenant suffers on

the leased premises, unless the injury results from the landlord’s breach of a

covenant to repair in the lease, or from a latent defect known to the landlord but not

known to the tenant or guest, or because the landlord subsequently has assumed the

duty to repair.”).

      Accordingly, the plaintiff’s appeal is denied and dismissed.

      Entered as an Order of this Court this 11th day of       May     , 2022.

                                                     By Order,

                                                            /s/ Debra A. Saunders
                                                                  Clerk




                                         -5-
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET

                                    Saul Rivera, individually and on behalf of Nevaeh
                                    Matias (minor), Saul Rivera (minor), Namiya Rivera
Title of Case
                                    (minor), and Jordan Rivera (minor) v. John Cicilline
                                    et al.
                                    No. 2021-105-Appeal.
Case Number
                                    (PC 17-4605)

Date Order Filed                    May 11, 2022

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    Providence County Superior Court


Judicial Officer from Lower Court   Associate Justice Netti C. Vogel

                                    For Plaintiff:

                                    Lawrence Almagno, Jr., Esq.
Attorney(s) on Appeal
                                    For Defendants:

                                    C. Russell Bengtson, Esq.




SU-CMS-02B (revised June 2020)